IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60412
                         Summary Calendar



TYREE W. BROWN,

                                         Plaintiff-Appellant,

versus

DOW CHEMICAL COMPANY,

                                         Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:01-CV-27-LN
                       --------------------
                         January 10, 2003

Before   JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Tyree Brown appeals the district court’s grant of summary

judgment and order denying FED. R. CIV. P. 60(b)(2) relief for

lack of jurisdiction.   Brown argues that the district court erred

in three respects: granting summary judgment for lack of

causation when the court limited discovery to the statute of

limitations issue, denying his motion for a continuance to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60412
                                -2-

conduct discovery, and dismissing his FED. R. CIV. P. 60(b)(2)

motion for lack of jurisdiction.

     The district court properly granted summary judgment in

Dow’s favor.   After Dow presented its experts’ affidavits to

demonstrate the lack of causation, Brown failed to meet his

burden of presenting affidavits of his experts or other evidence

to create a genuine issue of material fact.   See, e.g., Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

     The district court did not abuse its discretion in denying

Brown’s request for additional discovery, as Brown neither

demonstrated specifically how the requested discovery pertained

to the pending motion nor diligently pursued relevant discovery.

See, e.g., Stults v. Conoco, Inc., 76 F.3d 651, 657-58 (5th Cir.

1996); Chevron U.S.A., Inc. v. Traillour Oil Co., 987 F.2d 1138,

1155-56 (5th Cir. 1993).   Moreover, even with limited discovery,

Brown had access to his medical records and was free to submit

his own expert’s affidavit to create an issue of material fact.

     The district court did not abuse its discretion in

dismissing Brown’s FED R. CIV. P. 60(b)(2) motion for relief from

judgment based on newly-discovered evidence, as a notice of

appeal divests the district court of jurisdiction “except to take

action in aid of the appeal until the case is remanded to it by

the appellate court, or to correct clerical errors under Rule

60(a).”   See, e.g., Travelers Ins. Co. v. Liljeberg Enters.,

Inc., 38 F.3d 1404, 1408, n.3 (5th Cir. 1994).
                          No. 02-60412
                               -3-

     Dow has not filed a separate motion requesting sanctions and

the court will not impose sanctions sua sponte in this case;

thus, Dow’s request for award of sanctions is denied.   See, e.g.,

Casas v. American Airlines, Inc., 304 F.3d 517, 526-27 n.13 (5th

Cir. 2002).

     AFFIRMED.